PER CURIAM:
The petitioner, a female native and citizen of Mexico, was admitted to the United States for permanent residence as a special immigrant on December 4, 1967, as exempt from statutory labor certification requirements as the purported wife of a resident alien of the United States.
A Special Inquiry Officer and the Board of Immigration Appeals found that petitioner was not, at the time of her entry, the spouse of a resident alien, and was deportable as being excludable because she lacked the required labor certification under Sections 241(a)(1) and 212(a) (14) of the Immigration and Naturalization Act, 8 U.S.C.A. §§ 1251(a)(1), 1182(a) (14).
A review of the entire record discloses that petitioner’s deportability was established by clear and convincing evidence and that the record is free from prejudicial error. The Petition for Review is
Dismissed.